Per Curiam:
It seems to be established by the petition and answer that the respondent appeared as attorney for one Howard, against whom an action had been commenced to recover the sum of sixty-nine dollars and thirty-five cents in the Municipal Court. Mr. Frederick T. Case appeared as the attorney for the plaintiff in that action. The respondent appeared for Mr. Howard, and interposed an answer, which was a general dénial, with a demand for a bill of particulars, stating immediately, after-wards to Mr. Case that he had no defense, and asked him for an adjournment for a week, stating that if he obtained such adjournment he would obtain for Mr. Case thirty-five dollars on account. The case was adjourned to the 22d of May, 1911, on which day the respondent told Mr. Case he had not been able to get the thirty-five dollars from his client, but if Mr. Case would adjourn the case until May twenty-fifth he would be able to pay the whole amount of the claim, together with the costs and disbursements, and, upon this statement, the case was adjourned to the 26th of May, 1911. On May twenty-fifth the respondent told Mr. Case that he had not been able to obtain the money from Howard, and asked for further time, offering a consent for judgment provided Mr. Case would not file a transcript of the judgment in the county clerk’s office, or issue execution for a week. To this Mr. Case agreed, the consent to judgment was entered, the week expired, execution was issued, and Mr. Case was not able to collect his money until some time in August. It further appeared that the respondent before May twenty-second received from his client thirty-five dollars, and subsequently forty dollars, to pay this claim, but which he did not so apply to that purpose.
The respondent admits these allegations, but claims that after he got the seventy-five dollars he devoted it to the payment of another claim against his client; that subsequent to the entry of judgment he told his client of the use that he had made of this seventy-five dollars; that his client ratified it; and it would appear that his client now makes no objection to the appropriation of the money that he had paid to the respondent to the payment of another claim rather than the claim in question. There is a dispute between Mr. Case and the respond*472ent as to the extent of the representations made in relation to the collection of the money by the respondent from his client.
We cannot approve of the conduct of the respondent in interposing an answer which denied an indebtedness which he conceded was diue, nor do we approve of the conduct of the respondent in obtaining various adjournments of this case on a promise that he would obtain the money from his client and then failing to apply the money in fulfillment of his promise. Undoubtedly as the facts appear now it cannot be said that he was guilty of any misapplication of his client’s money, but his conduct in obtaining consents to these adjournments on the promise of obtaining money from his client to pay it, and then, having obtained the money from his client, applying it to other purposes was a breach of his obligation to the opposing attorney from whom he had obtained the advantage of adjournments of the case on his promise to procure money and pay it. ' Having obtained these adjournments based upon these promises he certainly owed a duty to the opposing attorney to carry out in good faith the promise upon which he had obtained the adjournments.
We, therefore, censuré the respondent for his conduct in this respect and for his failure to be frank with his opponent from whom he had. obtained benefits, and his failure to fulfill the considerations upon which the adjournments were granted. Considering the fact that the respondent is an attorney of many years standing who has so far as the record shows hitherto borne a good character, and that the respondent’s client has ratified his actions, we think that With this expression of our opinion no further steps should be taken in this proceeding.
Present—Ingraham, P. J., Latjghlin, S'cott, Miller and Dowling, JJ.-
Respondent censured. Order to be settled on notice.